Cased 2ErG-Q0548r BAIS PORTED BO. Fed 08/99/20., Page 1 of 2

PRELIIEE

SMITH | VILLA Z OR Smith Villazor LLp

250 West 55th Street, 30th Floor
New York, New York 10019
www.smithvillazor.com

MEMG-ENDORSED
March 27, 2020

VIA ECF

The Honorable Lewis A. Kaplan
United States District Court
Southern District of New York
500 Pear! Street

New York, New York 10007

Re: United States v. Woojae Jung, No. 18-cr-518 (LAK)
Dear Judge Kaplan:

On behalf of Defendant Woojae Jung, we write to respectfully request that the Court
modify the terms of Mr. Jung’s supervised release to reduce the length of Mr. Jung’s period of
home confinement by the amount of time Mr. J ung spent in Immigrations Customs Enforcement
(“ICE”) detention after serving the term of incarceration imposed by the Court.

On June 17, 2019, the Court issued an Amended Judgment which included a three-month
term of imprisonment and, as a condition of Mr. J ung’s supervised release, a six-month period of
home confinement. (Dkt. 54.) Mr. Jung surrendered to Bureau of Prisons (“BOP”) custody on
August 30, 2019 and served his three-month sentence at Federal Detention Center SeaTac in
Seattle, Washington, a low-security facility (the Court had recommended that Mr. Jung be
designated to the a minimum-security camp, or to FCI Lompoc in California, another fow-
security facility, but BOP did not accommodate this recommendation).

After serving the three-month term of imprisonment, Mr. Jung was placed into ICE
custody on November 27, 2019, and transferred to the Tacoma Northwest Detention Center in
Tacoma, Washington. (Ex. A.) Mr. Jung remained in ICE custody, at this detention center, until
his immigration hearing on March 9, 2020, a period of 104 days.

At the March 9, 2020 immigration hearing, the immigration judge granted Mr. Jung’s
request for waiver and adjustment of status under Sections 212(h) and 245 of the Immigration
and Naturalization Act. (Ex. B.) After the hearing, Mr, Jung was released from custody and
returned to his home in San Francisco, California. Mr. J ung reported to his probation officer on
March 12, 2020, and Mr. Jung’s period of home confinement began on March 17, 2020. Pursuant
to the Amended Judgment entered by the Court, Mr. Jung’s period of home confinement would
run six months, from March 17, 2020, to September 16, 2020.

However, we respectfully request that the Court credit the time that Mr. Jung spent in
ICE custody toward Mr. Jung’s the home confinement period currently required under the terms

 
Casase 1B -008d Sb Als Decument 80... Filed 03/30/20 . Page 2 of 2

qt ie
WOE Pr fo, BE

tn

co

Hon. Lewis A. Kaplan
March 27, 2020
Page Two

of Mr. Jung’s supervised release. The Court has authority to modify the terms of Mr. Jung’s
supervised release pursuant to 18 U.S.C. § 3583(e)(2), and we submit that such modification is
appropriate here.

Mr. Jung spent over three months in ICE custody, resulting in period of incarceration
longer than contemplated by the Court’s sentence (indeed, more than double the length). That
additional period of ICE custody was significantly more punitive than an equal amount of home
confinement would be. F inally, as we believe the Court recognized when it sentenced Mr. Jung,
he is remorseful for his actions and has learned his lesson. Under the circumstances, the length
of Mr. Jung’s home confinement as a condition of his supervised release can be modified as
requested while remaining sufficient to meet the purposes of 18 U.S.C. § 3553(a)

Modifying Mr. Jung’s supervised release as requested, shortening the home confinement
period by the amount of time he spent in ICE custody, would result in a period of home
confinement ending on June 4, 2020, The government, through AUSA Andrew Thomas, takes
no position on this request,

Respectfully submitted,
/s/ Patrick J. Smith
Smith Villazor, LLP

ce: AUSA Andrew Thomas

GRANTED
SO ORDERED.

Dated: March 30, 2020

fal

Lewis A. Kaplan
United States District Judge

 
